Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/09/2021 has been entered. The applicant has amended the claims. Amendments overcome some of the prior 112(b) rejections to the claims and the 112(b) rejections which were overcome are withdrawn. Modified grounds of rejection are presented as necessitated by amendment. 

Status of Claims
Claims 1-7 were amended. Claims 4-7 are withdrawn. Claims 1-3 remain for examination, wherein claim 1 is the independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 is unclear due to the limitation “a thickness of a steel having a microstructure in which a martensite fraction is 97% or more in a center region of the steel in a thickness direction”. There is no clear nexus between a thickness of a steel and the limitation of the steel of the claim. It is not clear whether “a steel” is the steel composition of the claim or any steel with “a martensite fraction is 97% or more in a center region of the steel in a thickness direction”. 
Claims 2-3 are indefinite as well, from their dependency on indefinite claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Murota et al. (JP-2007092155-A, see machine translation unless otherwise noted, hereinafter Murota).

Applicant is reminded that claims 1-3 are rejected for being 112b indefinite as stated above.

Regarding claim 1, Murota teaches steel sheets which have high hardness in the surface layer part, and has excellent wear resistance (abstract).  Murota further teaches a broad range steel composition ([0017], [0031]-[0033], [0037]) with overlapping ranges of P, S, Al, Mo, Co, Cu, Ti, and V; encompassing ranges of Si and Mn; and ranges of C, Cr, Ni, B, Nb, and Ca within the claimed compositional ranges. 
Murota further teaches a microstructure of martensite of 90% or more ([0016]) which overlaps the claimed range. 
With regards to the limitation “wherein the steel has a thickness of 40 mm to 130mm”, Murota teaches a steel sheet having a thickness of 5 to 100 mm ([0008]) which overlaps the claimed limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
In the table below summarizes the composition and microstructural limitations of the instant claim and the broad range of Murota.

Instant Claim 1
Murota  Broad Range
Composition (wt.%):
C
0.10 to 0.32  
0.10 to 0.30
Si
0.1 to 0.7
0.05 to 1.0
Mn
0.6 to 1.6
0.1 to 2.0
P
0.05 or less, excluding 0
0.020 or less
S
0.02 or less, excluding 0
0.005 or less
Al
0.07 or less, excluding 0
0.035 to 0.1
Cr
0.1 to 1.5
0.1 to 1
Ni
0. 01 to 2. 0
0.1 to 2
Mo
0. 01 to 0. 8
0.10 < 2Mo + W < 1.40

50 ppm or less, excluding 0 (0.005 or less)
0.0003 to 0.0020
Co
0.01 to 0.04
0.01 or less
One or more of:


Cu
0.5 or less, excluding 0
0.1 to 1
Ti
0.02 or less, excluding 0
0.005 to 0.1
Nb
0.05 or less, excluding 0
0.005 to 0.05
V
0.05 or less, excluding 0
 0.01 to 1
Ca
2 to 100 ppm (0.0002 to 0.1)
0.0002 to 0.0050
Fe and other unavoidable impurities
Balance
Balance
Microstructure (vol. %):
Martensite 
97 or more
90 or more
Bainite
3 or less
---


The limitation “and satisfying Relational expression 1: t(v_M97), < 0.55H1, where t(v_M97) is a thickness, mm, of a steel having a microstructure in which a martensite fraction is 97% or more in a center region of the steel in a thickness direction, and HI is a hardenability index determined by an alloying element and is represented by a component relationship: HI = 0.54[C] x (0.73[Si]+1) x (4.12[Mn]±1) x (0.36[Cu]±1) x (0.41[Ni]+1) x (2.15 [Cr]+1) x (3.04 [Mo]±1) x (1.75 [V]±1) x (0.12 [Co]+1) x 33, in which each element refers to a weight content, wherein the center region of the steel thickness direction is a region of 1/2t or 1/4t, where t is the thickness, mm, of steel” is treated as a naturally flowed property. 
Murota is silent on a thickness relational expression 1. However the composition and microstructure of Murota overlaps the claimed ranges. The steel that is obvious over Murota, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Regarding claim 2, Murota further teaches Sn: 0.01% or less ([0037]) overlaps the Sn claimed range and reads on the limitation of comprising one or more of ranges of As, Sn, and W. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 3, Murota further teaches a steel sheet having a surface layer portion having a hardness of 300 HB or more ([0008], lines 107-108) which encompasses the claimed range. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
With regards to the limitation “has a center hardness of 350 HB or more” it is treated as a naturally flowed property. Murota is silent on an interior hardness measurement. However, the composition and microstructure of Murota overlaps the claimed ranges. The steel that is obvious over Murota, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/955,656 (’656). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘656 teach a steel composition which overlaps the composition and microstructure recited in the instant claims 1-2.  In the table below are the composition claims of the instant claims and the claims of ‘656.
 
Instant Claim 1 &2
Claims 1-3 of '656 
Composition (wt.%):
C
0.10 to 0.32  
0.19 to 0.28
Si
0.1 to 0.7
0.1 to 0.7
Mn
0.6 to 1.6
0.6 to 1.6
P
0.05 or less, excluding 0
0.05 or less, excluding 0
S
0.02 or less, excluding 0
0.02 or less, excluding 0
Al
0.07 or less, excluding 0
0.07 or less, excluding 0
Cr
0.1 to 1.5
0.01 to 0.5
Ni
0. 01 to 2.0
0. 01 to 3.0

0. 01 to 0.8
0. 01 to 0.5
B
50 ppm or less, excluding 0
50 ppm or less, excluding 0
Co
0.01 to 0.04
0.02 or less, excluding 0
One or more of:
 
 
Cu
0.5 or less, excluding 0
0. 01 to 1.5
Ti
0.02 or less, excluding 0
0.02 or less, excluding 0
Nb
0.05 or less, excluding 0
0.05 or less, excluding 0
V
0.05 or less, excluding 0
0.05 or less, excluding 0
Ca
2 to 100 ppm (0.0002 to 0.1)
2 to 100 ppm
One or more of:
 
 
As
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
Sn
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
W
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
Fe and other unavoidable impurities
Balance
Balance
Microstructure (vol. %):
Martensite 
97 or more
97 or more
Bainite
3 or less
5 or less


With regards to the limitation “wherein the steel has a thickness of 40 mm to 130mm”, ‘656 is silent on a thickness of the steel sheet. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant is directed to MPEP §2144.05. In this case, the steel of the instant claims is obvious over the steel of ‘656. 

‘656 is silent on Relational expression 1 of instant claim 1. However the composition and microstructure of ‘656 overlaps the claimed ranges. The steel that is obvious over ‘656, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/471,313 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘313 teach a steel composition which overlaps the composition and has the same microstructure and hardness as recited in the instant claims 1-3.  In the table below are the composition claims of the instant claims and the claims of ‘313.
 
Instant Claims 1-3
Claims 1-3 of '313
Composition (wt.%):
C
0.10 to 0.32  
0.08 to 0.16
Si
0.1 to 0.7
0.1 to 0.7
Mn
0.6 to 1.6
0.8 to 1.6
P
0.05 or less, excluding 0
0.05 or less
S
0.02 or less, excluding 0
0.02 or less, excluding 0
Al
0.07 or less, excluding 0
0.07 or less, excluding 0

0.1 to 1.5
0.1 to 1.0
Ni
0. 01 to 2.0
0. 01 to 0.1
Mo
0. 01 to 0.8
0. 01 to 0.2
B
50 ppm or less, excluding 0
50 ppm or less, excluding 0
Co
0.01 to 0.04
0.04 or less, excluding 0
One or more of:
 
 
Cu
0.5 or less, excluding 0
0.1 or less, excluding 0
Ti
0.02 or less, excluding 0
0.02 or less, excluding 0
Nb
0.05 or less, excluding 0
0.05 or less, excluding 0
V
0.05 or less, excluding 0
0.02 or less, excluding 0
Ca
2 to 100 ppm 
2 to 100 ppm
One or more of:
 
 
As
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
Sn
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
W
0.05% or less (excluding 0%)
0.05% or less (excluding 0%)
Fe and other unavoidable impurities
Balance
Balance
Microstructure (vol. %):
Martensite 
97 or more
97 or more
Bainite
3 or less
3 or less
Brinell Hardness (HB):
360 to 440
360 to 440


With regards to the limitation “wherein the steel has a thickness of 40 mm to 130mm”, claim 3 of ‘313 teaches a steel sheet having a thickness of 40 mm or less which overlaps the claimed limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
‘313 is silent on Relational expression 1 of instant claim 1. However the composition and microstructure of ‘313 overlaps the claimed ranges. The steel that is obvious over ‘313, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/09/2021 have been fully considered and given appropriate weight. The following four sections address the applicant’s main arguments.

Regarding Co in claim 1: 
	Murota teaches having 0.01 wt.% or less of Co ([0037]) which overlaps the claimed range. 

Regarding W in claim 2: 
	Murota does teach 0.10 wt.% or more of W ([0012]). However, during examination an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. See MPEP 2111. 
	In this case, instant claim 2 is constructed stating that “the steel of claim 1, further comprising one or more of 0.05% or less, excluding 0%, of arsenic (As), 0.05% or less, excluding 0%, of tin (Sn), and 0.05% or less, excluding 0%, of tungsten (W)”. The use of “comprising one or more of” and the group of As, Sn, and W allows for the claim limitations to be met by one of the 

Regarding relational expression 1: 
	While Murota is silent on a thickness relational expression 1, the composition and microstructure of Murota overlaps the claimed ranges. The steel that is obvious over Murota, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Regarding double patenting: 
	A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further 
Applicant is further directed to MPEP 804 I.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734